DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           RONALD A. BAKER,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D16-3989

                             [ July 12, 2017 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 12-5496 CF10A.

   Ronald A. Baker, Indiantown, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Ronald Baker challenges the trial court’s partial denial of his motion to
correct illegal sentence filed pursuant to Florida Rule of Criminal
Procedure 3.800(a). We affirm in part and reverse and remand in part for
resentencing on five counts.

   Baker was sentenced on more than twenty-five counts associated with
various sexually-based offenses.    The trial court imposed four life
sentences and terms of years on the other counts.

   Through his rule 3.800(a) motion, Baker argued the sentencing
scoresheet erroneously included victim injury points and that other terms
were illegal. In responding to Baker’s motion in the trial court, the State
agreed that resentencing was required with a corrected scoresheet to
eliminate victim injury points.      The State cautioned Baker that
resentencing with a corrected scoresheet could result in a lengthier term
on one of the challenged counts, and the same life sentences on the other
counts. State v. Jimenez, 173 So. 3d 1020, 1024 (Fla. 3d DCA 2015).
   The trial court partially granted the motion and summarily resentenced
Baker before it received a corrected scoresheet from the state. The court
increased a term on one count and reimposed the life terms. Baker was
neither present nor represented by counsel during the resentencing.

   Baker now appeals, arguing that de novo resentencing was required
with a corrected scoresheet and with him present with counsel. We agree.
Consequently, we reverse and remand for the trial court to resentence
Baker on counts one, two, three, eleven and twelve, with a corrected
scoresheet. Further, Baker is to be present at the resentencing and
represented by counsel. Jordan v. State, 143 So. 3d 335, 339 (Fla. 2014);
Bowen v. State, 196 So. 3d 567 (Fla. 4th DCA 2016).

   Affirmed in part, Reversed in part, and Remanded with instructions.

GERBER, C.J., TAYLOR and DAMOORGIAN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2